 Case: 1:12-cr-00723 Document #: 349 Filed: 08/07/19 Page 1 of 1 PageID #:3686

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                       Plaintiff,
v.                                                   Case No.: 1:12−cr−00723
                                                     Honorable Sharon Johnson Coleman

                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 7, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel Daoud:
Status hearing held on 8/7/2019. Mr. Daoud appeared by phone. The Court discussed with
the parties Mr. Daoud's designation to US Penitentiary McCreary in McCreary County,
Kentucky. The Court stated for the record that the designation decision is within the
purview of the BOP, although the Court and defense counsel expressed concern regarding
the mental health services available at and the visitation circumstances at McCreary. The
Court appreciates that the BOP MCC made a representative available for the status
hearing on short notice. Status hearing set for 4/16/2025 at 10:00 AM to discuss Mr.
Daoud's transition, if appropriate. The Court requests that a written report or assessment
from any psychological professionals be submitted to the Court prior to the status. Please
see transcript for additional details. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
